department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records do you meet the operational_test under sec_1_501_c_3_-1 no for the reason sec_2 have your net_earnings inured in whole or in part to the benefit of private shareholders or individuals as stated in sec_1_501_c_3_-1 yes for the reasons stated below do you meet the requirements to be a supporting_organization under sec_509 of the code dear issues stated below and sec_1_509_a_-4 no for the reasons stated below facts you were formed as an unincorporated association on date r in the state of t according to your articles of association your purpose is to generate and oversee funds for increasing student achievement student engagement and development which align with the mission of v your secondary function is to advise the school administration in areas of policy or other administrative affairs you state you are charitable religious educational and may make distributions under c of the code and desire to carry on any other purposes or acts permitted by the laws of t your articles and bylaws state that no part of your net_earnings shall inure to the benefit of or be distributable to your members officers or other private persons except that you shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of your stated purposes v is a for-profit sub-chapter s_corporation owned by individual b b is your president c is your vice president and e is your secretary your board_of directors is composed of individuals b c d and e as well as two additional members appointed by the parents of v individuals c and d are parents of a former student of v e is a non-voting member of the board and is employed as the principal of v the responsibility of the board shall include but not be limited to fundraising establishing funding priorities approving general budgets advising school policy and advising school personnel matters revenue will come from fundraisers grants and individual donors your board will oversee all revenues and expenses v will be the only recipient of funds your treasurer will keep receipts documentation and books for all grants loans or distributions to them you will require quarterly reports on the use of funds you requested to be recognized as a supporting_organization to v to date all of your expenditures have been for supplies equipment and other items for the exclusive use of children attending v you have also purchased equipment required by the state for increased licensing requirements of v law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_509 of the code describes an organization which is organized and at all times thereafter is operated exclusively for the benefit of one or more specified organizations described in sec_509 or sec_509 sec_1_501_a_-1 provides that the terms private_shareholder_or_individual in sec_501 of the code refer to persons having a personal and private interest in the activities of the organization letter rev catalog number 47630w sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 stipulates that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals or the persons who created it sec_1_509_a_-4 states in order to qualify as a supporting_organization under sec_509 of the code an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations if an organization fails to meet either the organizational_test or the operational_test it cannot qualify as a supporting_organization revrul_76_206 1976_1_cb_154 held that a nonprofit organization formed to promote the retention of music programs of a local for-profit radio station by seeking program sponsors urging the public to patronize the sponsors and soliciting subscriptions to the station's program guide all of which activities tended to increase the station's revenues did not qualify for exemption under sec_501 of the code the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station it was held that the activities resembled a public relations campaign designed to enable the for-profit radio station to continue broadcasting classical music the organization's efforts enabled the radio station to increase its total revenues the increase in listening audience that may occur as a result of the organization's activities would enhance the value and salability of the station's airtime a similar enhancement was derived through the sale of the station's program directories thus the organization's activities would benefit the for-profit radio station in more than an incidental way in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 71_tc_1067 several for-profit organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the question for the court was not whether the payments made to the for-profits were excessive but whether they benefited substantially from the operation of the nonprofit the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked letter rev catalog number 47630w structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 of the code in international postgraduate medical foundation v commissioner t c memo the court considered whether a nonprofit corporation that conducted continuing medical education tours qualified for exemption under sec_501 of the code the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 of the code even if it furthers other exempt purposes in salvation navy v commissioner tcmemo_2002_275 the court found that the organization failed to meet the operational_test under sec_1_501_c_3_-1 because it could not prove that it was not organized to serve the private interests of its founder the organization conceded that it and the individual in question were one in the same the court found that the affairs of the organization and the individual in question were irretrievably intertwined and that the benefits the individual sought to obtain via a determination_letter would have inured to the individual himself application of law sec_501 of the code sets forth two requirements for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 see sec_1_501_c_3_-1 according to your organizing document in addition to being a charitable religious and educational_organization you will also carry on any other purposes or acts permitted by the laws of t in addition your organizing document limited your activities to those of a corporation exempt under sec_501 of the code or an organization to which contributions are deductible under sec_170 of the code because you do not meet the operational_test you do not qualify for exemption under sec_501 of the code the facts indicate that v will benefit directly from your operations you will direct funds to v a for-profit sub s_corporation owned by your president b your funds will be used to offset operating costs and to purchase equipment and supplies that v would otherwise be responsible for these costs accordingly your board members a majority of whom are related benefit from the funds you direct to v’s operations since your earnings inure to the benefit of private individuals you do not meet the requirements of sec_1_501_c_3_-1 your board members are private shareholders or individuals as described in sec_1_501_a_-1 because they have a personal and private interest in your activities sec_1_501_c_3_-1 states an organization will not be exempt if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you are paying expenses for which v would otherwise be liable v is a related for-profit school owned by b your president as a result your operations are providing a substantial private benefit to v and b a substantial non-exempt purpose sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest you were formed to subsidize the letter rev catalog number 47630w operations of v thus because of v’s relationship with you it receives the benefit of receiving equipment and supplies free of charge that it would otherwise have to purchase sec_1_501_c_3_-1 also provides that the organization must establish that it is not organized or operated to benefit private interests such as designated individuals or the persons who created it by purchasing equipment and supplies that will be used exclusively at v you are benefitting the private interests of b your president who founded and owns v as an s_corporation you do not meet the provisions of sec_509 of the code and sec_1 b because you are organized and operated exclusively for the benefit of v a for-profit s_corporation founded by your president b generally in order to be a supporting_organization under sec_509 of the code you must have been organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations ie an organization exempt under c and publicly supported under either sec_509 or sec_509 you are similar to the organization described in revrul_76_206 in that the organization’s activities in the ruling helped a for-profit radio station increase its total revenues likewise you are helping a for-profit school increase its total revenues by subsidizing operating costs it would otherwise incur the fact that the organization in the ruling had a board_of directors from the community at large who did not include any representatives of the for-profit radio station did not strengthen their claim to exemption as held in better business bureau of washington dc inc a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code your activities result in substantial private benefit to v and your earnings inure to the benefit of your president b the owner and founder of v like the organization described in this case an organization with the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of other exempt purposes you are similar to the organizations in est of hawaii and international postgraduate medical foundation given that_v’s for-profit activities benefit from your operations you were formed as a supporting_organization to and intended your funds to be distributed to v in the form of purchasing equipment and supplies for the school you are serving as an instrument to further the purposes of v because your related for-profit organization v benefits substantially from the manner in which you operate you are not operated exclusively for exempt purposes you are comparable to the organization described in salvation navy because you could not prove that you were not organized and operated to serve the private interests of your president b conclusion you are not operated exclusively for exempt purposes as set forth in sec_501 your net_earnings inure to the benefit of your president a private individual in addition it is clear that your operations result in substantial private benefit to v letter rev catalog number 47630w as aresult we conclude that you are not operated exclusively for public rather than private purposes we conclude based on the stated facts that you do not qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes therefore you do not qualify for exemption under sec_501 because we have determined you are not exempt under sec_501 of the code you do not meet the requirements of a supporting_organization under sec_509 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ l forward your case to the office of appeals and notify you you can find more letter rev catalog number 47630w information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it sincerely if you agree you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w enclosure publication
